                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

County of Dorchester, South Carolina, and )                Civil Action No. 2 :18-2891-RMG
Town of Summerville, South Carolina,      ).
                                          )
                     Plaintiffs,          )
                                          )                    ORDER AND OPINION
       v.                                     )
                                              )
Level 3 Communications, LLC, et al.,          )
                                              )
        Defendants.                           )
~~~~~~~~~~~~~~-                               )
       Before the Court is Defendants' joint partial motion to dismiss the Complaint. (Dkt. No.

15.) For the reasons set forth below, the motion is denied.

I.     Background

       The 911 Act authorizes local governments such as Plaintiffs to adopt an ordinance

imposing monthly charges on telephone consumers in order to fund local 911 call centers. See

S.C. Code Ann. § 23-47-10 et seq . Plaintiffs adopted such ordinances. See Dorchester Cnty.

Ord. § 12-20(2). (Dkt. No. 1 ifi! 26-27, No. 1-1.) The companies providing telephone service to

consumers in the jurisdiction bill the 911 charges to their consumers, collect the charges from the

consumers, and remit the amount to the local government minus a 2% administrative fee . See

S.C. Code Ann. §§ 23-47-40, 50.

       Plaintiffs allege that Defendants violate the 911 Act among other claims by under-

charging their consumers the 911 charge and, as a result, under-remitting the charge to Plaintiffs,

which results in inadequately funded 911 call centers and a potential public safety concern.

Plaintiffs seek to enforce their implied private rights of action under the 911 Act and bring

claims for (i) violation of the South Carolina Unfair Trade Practices Act, (ii) violation of the 911

Act, (iii) breach of statutory duty, (iv) breach of fiduciary duty, (v) negligence and negligence


                                                  -1-
per se, and (vi) constructive fraud. Plaintiffs also seek a declaratory judgment, a permanent

injunction, and punitive damages. (Dkt. No. 1.)

II.    Legal Standard

        Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails "to state a claim upon which relief can be granted." Fed. R. Civ. P. 12(b)(6).

A motion to dismiss, therefore, tests the legal sufficiency of the complaint and "does not resolve

contests surrounding the facts, the merits of the claim, or the applicability of defenses."

Republican Party of N. C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). The court's "inquiry

then is limited to whether the allegations constitute a short and plain statement of the claim

showing that the pleader is entitled to relief." Id. The allegations are sufficient if they offer "a

short and plain statement of the claim showing that the pleader is entitled to relief' and "a

demand for the relief sought." Fed. R. Civ. P. 8(a)(2), (3). The Rule 8 standard is satisfied when

the complaint gives "the defendant fair notice of what . .. the claim is and the grounds upon

which it rests." Am. Dental Ass'n v. Cigna Corp., 605 F. 3d 1283, 1288 (11th Cir. 2010).

        The "complaint attacked by a Rule 12(b)( 6) motion to dismiss does not need detailed

factual allegations," but must include more than "labels and conclusions, and a formulaic

recitation of a cause of action's elements will not do." Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007).     Meaning, to survive a motion to dismiss, "a complaint must contain sufficient

factual matter, accepted as true, to ' state a claim to relief that is plausible on its face."' Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). This plausibility

requirement does not impose a probability requirement, but the complaint must show more than

a "sheer possibility that a defendant has acted unlawfully." Iqbal, 556 U.S. at 678. The claims

are plausible on their face where the complaint "allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id.


                                                  -2-
       A plaintiff alleging fraud is held to a higher standard and "must state with particularity

the circumstances" constituting the fraud . Fed. R. Civ. Pro. 9(b). The circumstances of the fraud

are "the time, place, and contents of the false representations, as well as the identity of the person

making the misrepresentations and what he obtained thereby." Weidman v. Exxon Mobil Corp.,

776 F.3d 214, 219 (4th Cir. 2015) (internal quotation marks omitted).           A plaintiff claiming

constructive fraud may allege that the defendant knew or should have known the falsity of its

misrepresentations; alleging intent to deceive or actual dishonesty is not required. Cheney Bros.

Inc. v. Batesville Casket Co., Inc., 47 F.3d 111, 114 (4th Cir. 1995); see also Pitts v. Jackson

Nat. Life Ins. Co., 574 S.E.2d 502, 509 (S.C. 2002).

       On a Rule 12(b)(6) motion, the court is obligated to "assume the truth of all facts alleged

in the complaint and the existence of any fact that can be proved, consistent with the complaint's

allegations. " E. Shore Mkts., Inc. v. JD. Assocs. Ltd. P 'ship, 213 F.3d 175, 180 (4th Cir. 2000).

But while the court must accept the facts in a light most favorable to the Plaintiff, it "need not

accept as true unwarranted inferences, unreasonable conclusions, or arguments." Id.

III.   Discussion

       Defendants move under Rule 12(b)(6) for "partial dismissal" of each count "to the extent

that it claims violation of the 911 Act" predicated on two interpretations of the Act that are

contrary to its clear meaning. (Dkt. No. 15 at 7.)     First, the Complaint alleges that Defendants

fail to fully charge and remit on VoIP lines, which could be unlimited because the 911 Act

mandates that a "VoIP provider must collect the VoIP 911 charge established in subsection (A)

on each VoIP service line" (S.C. Code Ann. § 23-47-67(B)); the 911 Act defines "service line"

in part as "a VoIP service that offers an active telephone number" (id. § 23-47-10(38); and VoIP

lines can support thousands of numbers and devices with "no physical limitation on how many

users may connect to the 911 system." (Dkt. No. 1 ~ 44.) Defendants contend, however, that the


                                                 -3-
911 Act must be read to impose a 50-charge cap on a VoIP line. This cap is expressly applied to

non-VoIP lines (see S.C. Code. Ann. § 23-47-50(A), providing that for an individual local

exchange access facility, the "total number of 911 charges remains subject to the maximum of

fifty 911 charges per account" as tiered) and, Defendants argue, is incorporated by reference to

also apply to VoIP lines (see S.C. Code. Ann. § 23-47-67(A), providing that " [t]here is hereby

imposed a VoIP 911 charge in an amount identical to the amount of the 911 charge imposed on

each local exchange access facility .. ."). (Dkt. No. 15 at 13-15.)           Plaintiffs argue that

Defendants' reading of the 911 Act requires misinterpreting the phrases "an amount" and "the

amount" -in the singular- to refer to the total quantity or combined value of charges to the

customer, rather than to the individual per-charge rate, which happens to be $.99 in Dorchester

and $.93 in Summerville. (Dkt. No. 21 at 15-16, No . 1if2.) 1



         Defendants also argue that the 911 charge is a "tax" requiring any statutory ambiguity to
be resolved in favor of the taxpayer and submit in further support of this argument the Georgia
Supreme Court' s recent holding in Bellsouth Telecommunications, LLC, et al. v. Cobb County, et
al. , 2019 WL 654174, at *7 (Ga. Feb. 18, 2019) that the Georgia 911 statute is a tax precluding
recovery under common law tort and that the statute does not provide a private right of action.
(Dkt. No. 15 at 18-19, No. 27.) But the Cobb County court notes that the Georgia Court of
Appeals had remanded back to the trial court for a record to be developed beyond what was
available on the motion to dismiss in order to determine whether the charge was a fee or a tax as
a matter of law. Id. at *2. Chief Judge Dillard similarly noted in his concurrence to the Court of
Appeals decision that whether the charge is a tax was "not dispositive" of the Counties ' claims
because the Counties were "not suing a taxpayer for the recovery of taxes," but rather "assert a
statutory claim under [the 911 Act] for violation of a legal duty, as well as common-law claims
to recover damages resulting from alleged negligence, fraud, and breach of fiduciary duty. " 802
S.E.2d 686, 701 (Ga. Ct. App . 2017) (emphasis in original).
         So too, here, the parties may need to build a record on which the Court could determine
whether the South Carolina 911 charge is a tax as a matter of law. But, on the current record on
this motion to dismiss, the South Carolina 911 Act repeatedly refers to its cost as a "911 charge"
(see, e.g., S.C. Code Ann. §§ 23-47-10(1), 23-47-50(A)), whereas the legislature chose to use the
label "tax" in reference to a levy other than the 911 charge (see, e.g., id. § 23-47-SO(F) ["Fees
collected by the service supplier pursuant to this section are not subject to any tax, fee, or
assessment, nor are they considered revenue of the service supplier."]). The 911 charge is
alleged to be used for the specific purpose of defraying particular 911 call center costs (Dkt. No.
1 if 22), which other courts have identified as indication of a "charge" and not a "tax." See, e.g.,


                                                -4-
       Second, the Complaint alleges that Defendants failed to fully charge and remit on

multiplex customers.    Plaintiffs allege that primary rate interface ("PRI") allows a service

provider to carry up to twenty-three simultaneous voice conversations over a single wire

connection; that the 911 Act imposes a cap of five charges per access line only where the

subscriber can modify the number of channels without assistance of the service provider (see

S.C. Code Ann. § 23-47-50(A)2); that a consumer only rarely falls into this latter autonomous

category by purchasing fractional PRI service not delivered by a broadband connection; and,

therefore, that "Defendants should assess a PRI with twenty-three channels no fewer than

twenty-three 911 service charges because the PRI is capable of simultaneously connecting

twenty-three separate users to the 911 system." (Dkt. No. 1 iii! 33 , 37-40.) Defendants argue in

part that this interpretation of Section 23-47-50(A) is unreasonable because a consumer need not

purchase fractional PRI service not delivered by a broadband connection in order to modify the

voice transmission paths without assistance of the service provider. (Dkt. No. 15 at 21-22.)

       The crux of Defendants' two statutory interpretation arguments is that the 911 Act does

not obligate them to charge, collect and remit the quantity, amount or volume that Plaintiffs




T-Mobile South, LLC v. Bonet, 85 So. 3d 963 , 984 (Ala. 2011); see also BellSouth Telecomms,
Inc. v. City of Orangeburg, 522 S.E.2d 804 (S.C. 1999) ("Generally, a tax is an enforced
contribution to provide for the support of government, whereas a fee is a charge for a particular
benefit to the payer."). This Court also previously held that the South Carolina 911 Act provides
Plaintiffs an implied private right of action. (Cnty. of Charleston, SC v. AT&T Corp., et al. ,
2: 17-cv-2534-RMG, Dkt. No. 86).
2
        " [A] subscriber must be billed a number of 911 charges equal to (a) the number of
outward voice transmission paths activated on such a facility in cases where the number of
activated outward voice transmission paths can be modified by the subscriber only with the
assistance of the service supplier; or (b) five, where the number of activated outward voice
transmission paths can be modified by the subscriber without the assistance of the service
supplier."


                                               -5-
claim they are required, but fail, to do. 3 But " [t]o the extent the motion to dismiss is premised on

the [ ] Complaint's lack of detail concerning the amount of 911 charges Defendant[ s] billed and

remitted--or should have-and the identities of customers, detailed factual allegations are not

required to survive a motion to dismiss under Rule 12(b)(6)." Autauga Cnty. Em. Mgmt. Comm.

District v. Bellsouth Telecomms., LLC, No. 2:15-cv-0765-SGC, 2016 WL 5848854, at *4 (N.D.

Ala. Oct 6, 2016) (denying motion to dismiss). 4 Rather, accepting the facts alleged as true, the

Complaint plausibly pleads claims to the Rule 8 or Rule 9(b) standard. The facts alleged as to

counts one through five are adequate to put Defendants on fair notice of the allegations and their

factual foundations. See, e.g., Hamilton Cnty. Em. Comms. District v. BellSouth Telecomms LLC,

852 F.3d 521 (6th Cir. 2017) (finding implied private right of action and reversing district court's

grant of motion to dismiss on claim for violation of state 911 statute); Birmingham Em. Comms.

District v. TW Telecomm. Holdings, Inc., et al., No. 2:15-cv-0245-AKK (N.D. Ala. Mar. 2,

2017) (denying motion to dismiss claims for negligence/negligence per se and breach of

fiduciary duty). Count six is also sufficiently pled in that Plaintiffs allege Defendants knew or

should have known their monthly remittance checks misstated the appropriate amount charged,

collected and remitted to the local governments. See, e.g., Autauga Cnty., 2016 WL 5848854, at

3
        See, e.g., Dkt. No. 15 at 15 ("The Court should therefore dismiss each count of the
Complaint insofar as it alleges that Defendants are liable because they did not bill more than 50
911 charges per month to any VoIP customer.") and Dkt. No. 15 at n.19 ("Defendants do not
seek dismissal of the entire Complaint. Rather, Defendants seek dismissal of all counts insofar
as they allege Defendants must pay multiplex customers 21 911 charges, regardless of how many
channels on that multiplex service are activated for outward transmission, [ ] and may only bill
five 911 charges where the customer purchases ' fractional PRI service not delivered by a
broadband connection."').
4
        Moreover, that Defendants responded to the Complaint with such particularized statutory
interpretation arguments suggests that the pleading is sufficient under Rule 12(b)(6). See Chao v.
Rivendell Woods, Inc., 415 F.3d 342, 349 (4th Cir. 2005) ("The sufficiency of a complaint does
not depend on whether it provides enough information to enable the defendant to prepare a
defense, but merely whether the document's allegations are detailed and informative enough to
enable the defendant to respond.") (internal quotation marks omitted).


                                                 -6-
*8 (denying motion to dismiss fraud claim on basis of defendant' s certified statements allegedly

under-reporting amount of telephone lines subject to defendants ' billing-and-collection under

911 statute). Taking the facts alleged as true and construed in a light most favorable to the non-

moving parties, these allegations are sufficient to plausibly state claims that survive Defendants'

Rule 12(b)(6) motion.

IV.    Conclusion

       For the foregoing reasons, Defendants' joint partial motion to dismiss (Dkt. No. 15) is

DENIED.

       AND IT IS SO ORDERED.



                                                     Richard Mark G


March  L.1, 2019
Charleston, South Carolina




                                               -7-
